DETAILED ACTION
This Office action is in response to the amendment filed 25 May 2022. Claims 1, 9, 18, and 21-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 9, 18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2020/0382906) in view of Deenoo et al. (US 2019/0174571).
For Claim 1, Wang teaches an area identifying apparatus, configured in a user equipment (UE), the area identifying apparatus comprising: 
a receiver configured to receive (see paragraphs 122-125: receiver), when the UE is in a radio access network (RAN) control state, RAN area identification information contained in information transmitted by a base station via a broadcast message, the RAN area identification information indicating a RAN area of a tracking area, and including a first identity and a second identity (see paragraph 58: plural RTA identities, paragraphs 63, 99, 100: receiving identity information), wherein the RAN control state of the UE is a newly defined state, which is a state other than an idle state or a connected state (see paragraphs 3-7: connected inactive state; paragraphs 84, 97-99: connected inactive state); and 
a processor coupled to the receiver (see paragraphs 122-125: processor, receiver) and configured to: 
when the UE is in the newly defined state, which is the state other than the idle state or the connected state (see paragraphs 84, 97-99), compare the first identity and the second identity of the received RAN area identification information with a stored first identity and a stored second identity of RAN area identification information currently stored in the UE (see paragraphs 90-91, 58: UE in inactive connected state, identity comparison of plural identities), wherein the UE can move within an area of RAN area identification information currently stored in the UE configured by the base station without notifying the base station (see paragraphs 90-91, 137: updates only when identities do not match), and 
wherein the first identity identifies the tracking area (see paragraphs 7, 58: RAN tracking area identity).  
Wang as applied above is not explicit as to, but Deenoo teaches the RAN area identification information being contained in system information (see paragraphs 168-169, 115, 157: broadcasting system information with identifiers, paragraphs 161-162: UE compares received information with stored information).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the identities in system information as in Deenoo when providing RAN area identification information as in Wang. One of ordinary skill would have been able to configure a known type of message to carry known information with the reasonably predictable result of enabling a UE to determine if it has moved to a new RAN area.
For Claim 9, Wang teaches an area identifying apparatus, configured in a base station, the area identifying apparatus comprising: 
a memory that stores a plurality of instructions (see claim 39: base station hardware); and 
a processor coupled to the memory and configured to execute the instructions (see claim 39: base station hardware) to 
transmit when a User Equipment (UE) is in a radio access network (RAN) control state, RAN area identification information in information via a broadcast message, the RAN area identification information indicating a RAN area of a tracking area, and including a first identity and a second identity (see paragraph 58: plural RTA identities, paragraphs 63, 99, 100: receiving identity information), wherein the RAN control state of the UE is a newly defined state, which is a state other than an idle state or a connected state (see paragraphs 3-7: connected inactive state; paragraphs 84, 97-99: connected inactive state), wherein the UE compares, when the UE is in the newly defined state, which is the state other than the idle state or the connected state (see paragraphs 84, 97-99), the first identity and the second identity of the received RAN area identification information with a stored first identity and a stored second identity of RAN area identification information currently stored in the UE (see paragraphs 90-91, 58: UE in inactive connected state, identity comparison of plural identities), wherein the UE can move within an area of RAN area identification information currently stored in the UE configured by the base station without notifying the base station (see paragraphs 90-91, 137: updates only when identities do not match), and 
wherein the first identity identifies the tracking area (see paragraphs 7, 58: RAN tracking area identity).  
Wang as applied above is not explicit as to, but Deenoo teaches the RAN area identification information being contained in system information (see paragraphs 168-169, 115, 157: broadcasting system information with identifiers, paragraphs 161-162: UE compares received information with stored information).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the identities in system information as in Deenoo when providing RAN area identification information as in Wang. One of ordinary skill would have been able to configure a known type of message to carry known information with the reasonably predictable result of enabling a UE to determine if it has moved to a new RAN area.
For Claim 18, Wang teaches a communication system, comprising: 
a base station (see abstract); and 
a User Equipment (UE) (see abstract), 
the base station configured to transmit, when the UE is in a radio access network (RAN) control state, RAN area identification information in information via a broadcast message, the RAN area identification information indicating a RAN area of a tracking area, and including a first identity and a second identity (see paragraph 58: plural RTA identities, paragraphs 63, 99, 100: receiving identity information), and 
the UE configured to: 
receive, when the UE is in a RAN control state, the RAN area identification information contained in the information transmitted by the base station via the broadcast message, the RAN area identification information indicating a RAN area of a tracking area, and including the first identity and the second identity (see paragraph 58: plural RTA identities, paragraphs 63, 99, 100: receiving identity information), wherein the RAN control state of the UE is a newly defined state, which is a state other than an idle state or a connected state (see paragraphs 3-7: connected inactive state; paragraphs 84, 97-99: connected inactive state); and 
when the UE is in the newly defined state, which is the state other than the idle state or the connected state (see paragraphs 84, 97-99), compare the first identity and the second identity of the received RAN area identification information with a stored first identity and a stored second identity of RAN area identification information currently stored in the UE (see paragraphs 90-91, 58: UE in inactive connected state, identity comparison of plural identities), wherein the UE can move within an area of RAN area identification information currently stored in the UE configured by the base station without notifying the base station (see paragraphs 90-91, 137: updates only when identities do not match), and 
wherein the first identity identifies the tracking area (see paragraphs 7, 58: RAN tracking area identity).  
Wang as applied above is not explicit as to, but Deenoo teaches the RAN area identification information being contained in system information (see paragraphs 168-169, 115, 157: broadcasting system information with identifiers, paragraphs 161-162: UE compares received information with stored information).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the identities in system information as in Deenoo when providing RAN area identification information as in Wang. One of ordinary skill would have been able to configure a known type of message to carry known information with the reasonably predictable result of enabling a UE to determine if it has moved to a new RAN area.
For Claim 21, Wang further teaches the area identifying apparatus, wherein the processor is further configured to determine whether or not the UE performs a RAN update process according to a result of the comparison (see paragraphs 90-91, 137).  
For Claim 22, Wang further teaches the area identifying apparatus, wherein in the case that the first identity of the received RAN area identification information is the same as the first identity of RAN area identification information currently stored in the UE and there exists the second identity of RAN area identification information, the processor is configured to compare the second identity of the received RAN area identification information and the second identity of RAN area identification information currently stored in the UE (see paragraphs 58, 90-91: comparison of plural identities).

Response to Arguments
The amendment filed 25 May 2022 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mildh et al. (US 2018/0234838) teaches a system in which mobility operations are performed for a UE in a RAN controlled inactive state. Chandramouli et al. (US 2017/0265133) teaches a system in which mobility operations and handover can be performed for a UE in a RAN connected inactive state.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        7/1/2022

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466